Case 2:19-cv-05646-FMO-GJS Document 28 Filed 10/30/19 Page 1 of 1 Page ID #:149




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER:


 BRIAN WHITAKER                                                   2:19−cv−05646−FMO−GJS
                                             PLAINTIFF(S)

       v.
 MGR PROPERTIES, LLC , et al.

                                                               ORDER TO STRIKE ELECTRONICALLY FILED
                                          DEFENDANT(S).
                                                                           DOCUMENT(S)




 The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply
 with the Court’s Local Rules, General Orders, and/or Case Management Order, as indicated:
    10/17/2019          /    25              /    Application for Order for Additional Time to Serve
   Date Filed               Doc. No.             Title of Document
                        /                    /
   Date Filed               Doc. No.             Title of Document




 Other:
 Duplicative; see [24].



 Dated: October 30, 2019                                     By: /s/ Fernando M. Olguin
                                                                 U.S. District Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




 G−106 (6/12)          ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
